124 Ga. App. 492 (1971)
184 S.E.2d 229
LEE
v.
THE STATE.
46193.
Court of Appeals of Georgia.
Submitted May 5, 1971.
Decided October 1, 1971.
*493 William Lee, pro se.
George D. Lawrence, District Attorney, for appellee.
QUILLIAN, Judge.
Petitioner brought what is denominated an "extraordinary motion to vacate sentence and judgment." The motion alleged that a conviction entered against him over 3 years prior to the filing of such motion was illegal because counsel employed by petitioner's family to defend him failed to properly represent him and tendered in his behalf a plea of guilty contrary to his desires and without his authorization. The trial judge entered an order dismissing the "extraordinary motion." Appeal was taken from that order. Held:
"A motion to set aside a verdict and judgment is not an appropriate remedy in a criminal case." Waits v. State, 204 Ga. 295 (49 SE2d 492). The motion in the case sub judice cannot be considered as an application for a writ of habeas corpus since it was not filed in the county of the petitioner's detention (Beavers v. State, 117 Ga. App. 801 (161 SE2d 891); Ramirez v. State, 223 Ga. 815 (158 SE2d 238)), nor does the motion meet the requirements of a writ of error coram nobis (South v. State, 72 Ga. App. 79 (33 SE2d 23); Harris v. State, 225 Ga. 458 (169 SE2d 331)), or an extraordinary motion for new trial. See Bishop v. State, 117 Ga. App. 93 (159 SE2d 477); Huguley v. State, 120 Ga. App. 332 (170 SE2d 450). Furthermore, under the ruling of Hatfield v. State, 119 Ga. App. 110 (166 SE2d 431), and Archer v. Clark, 202 Ga. 229 (42 SE2d 924), the grounds of the "extraordinary motion" were without merit and the trial judge did not err in dismissing it.
Judgment affirmed. Jordan, P. J., and Evans, J., concur.